Case 2:20-cv-00454-ODW-RAO Document 74 Filed 06/22/20 Page 1 of 5 Page ID #:924




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   MARTIN BRIONES et al.,                            Case № 2:20-cv-00454-ODW (RAOx)
12                        Plaintiffs,
13                                                     ORDER GRANTING DEFENDANT
            v.
                                                       U.S. DEPARTMENT OF HOUSING
14   PENN ESCROW et al.,                               AND URBAN DEVELOPMENT’S
15                                                     MOTION TO DISMISS FIRST
                          Defendants.
                                                       AMENDED COMPLAINT [22]
16
17                                  I.       INTRODUCTION
18          Before the Court is Defendant U.S. Department of Housing and Urban
19   Development’s (“HUD”) Motion to Dismiss the First Amended Complaint
20   (“Motion”). (Mot. to Dismiss (“Mot.”), ECF No. 22.) For the reasons that follow, the
21   Court GRANTS the Motion.1
22                                  II.       BACKGROUND
23          In their First Amended Complaint, Plaintiffs Martin Briones and Shanell
24   Briones allege that, during Plaintiffs’ refinance of their home loan, Defendants Penn
25   Escrow and Nationstar Mortgage LLC failed to clear all of Plaintiffs’ loan obligations,
26   including a loan from HUD, which Plaintiffs have now been failing to make payments
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-00454-ODW-RAO Document 74 Filed 06/22/20 Page 2 of 5 Page ID #:925




 1   on. (First Am. Compl. (“FAC”) ¶¶ 1, 2, 9, ECF No. 10.) Plaintiffs allege six claims
 2   against Defendant HUD: breach of contract and estoppel, breach of good faith and fair
 3   dealing, declaratory judgment and injunctive relief, violation of the Federal Debt
 4   Collection Practices Act,2 and violation of the California Business and Professions
 5   Code. (Id. ¶¶ 89–118, 132–183.)
 6          Defendant HUD now moves to dismiss for lack of subject matter jurisdiction.
 7                               III.         LEGAL STANDARD
 8          Under Federal Rule of Civil Procedure (“Rule”) 12(b)(1), a complaint may be
 9   dismissed for lack of subject matter jurisdiction. “A Rule 12(b)(1) jurisdictional
10   attack may be facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
11   (9th Cir. 2004).      “In a facial attack, the challenger asserts that the allegations
12   contained in a complaint are insufficient on their face to invoke federal jurisdiction.”
13   Id. “[I]n a factual attack, the challenger disputes the truth of the allegations that, by
14   themselves, would otherwise invoke federal jurisdiction.” Id. Regardless of the type
15   of motion asserted under Rule 12(b)(1), the plaintiff always bears the burden of
16   showing that federal jurisdiction is proper. See Kokkonen v. Guardian Life Ins. Co. of
17   Am., 511 U.S. 375, 376–78 (1994); Valdez v. United States, 837 F. Supp. 1065, 1067
18   (E.D. Cal. 1993), aff’d 56 F.3d. 1177 (9th Cir. 1995).
19                                      IV.     DISCUSSION
20          Defendant HUD argues this Court lacks subject matter jurisdiction because any
21   contract claim against the government in excess of $10,000 must be brought in the
22   Court of Federal Claims. (Mot. 4–5.) As to the remaining claim, HUD argues that the
23   government has not waived sovereign immunity, which bars this action against it.
24   (Mot. 5–7.)
25          Generally, the United States can assert sovereign immunity against lawsuits or
26   consent to them. Lehman v. Nakshian, 453 U.S. 156, 160 (1981). Such consent
27
     2
28     In their Opposition, Plaintiffs dismissed their FDCPA claim as to Defendant HUD. (Opp’n to Mot.
     (“Opp’n”), ECF No. 28.)



                                                     2
Case 2:20-cv-00454-ODW-RAO Document 74 Filed 06/22/20 Page 3 of 5 Page ID #:926




 1   defines the jurisdiction of the court to hear an action against the federal government.
 2   Baker v. United States, 817 F.2d 560, 562 (9th Cir. 1987). Congress can, of course,
 3   waive sovereign immunity. See, e.g., Loeffler v. Frank, 486 U.S. 549, 554 (1988);
 4   Blue v. Widnall, 162 F.3d 541, 544 (9th Cir. 1998). However, such a waiver “must be
 5   unequivocally expressed in statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996).
 6   A.    Plaintiffs’ Contract Claims
 7         Whether the Court has jurisdiction over Plaintiffs’ claims sounding in contract,
 8   requires analysis of “the two principal federal statutes authorizing suit against the
 9   United States: the Tucker Act and the Little Tucker Act.” McGuire v. United States,
10   550 F.3d 903, 910 (9th Cir. 2008).         The Tucker Act, 28 U.S.C. § 1491(a)(1),
11   “provide[s] for jurisdiction solely in the Court of Federal Claims for Tucker Act
12   claims seeking more than $10,000 in damages,” and the Little Tucker Act, 28 U.S.C.
13   § 1346(a)(2), provides “concurrent district court jurisdiction over claims seeking
14   $10,000 or less.” McGuire, 550 F.3d at 910–11.
15         Plaintiffs’ claims for breach of contract, breach of good faith and fair dealing,
16   and declaratory or injunctive relief fall within the scope of the Tucker Act as they seek
17   more than $10,000 in damages and are founded “upon [an] express or implied contract
18   with the United States.” 28 U.S.C. § 1491(a)(1).
19         Plaintiffs disingenuously argue that the breach of contract claim seeks only
20   equitable relief and not monetary damages. (Opp’n 8–9.) Requesting the Court to
21   prevent enforcement of a contract in which HUD is attempting to assess “over
22   $36,000” is, in fact, a claim seeking more than $10,000 in damages. Plaintiffs’ First
23   Amended Complaint similarly makes this clear as Plaintiffs allege HUD’s assessment
24   of interest charges, penalties, and administrative costs are all in breach of the contract
25   and should not be assessed.        (FAC ¶¶ 109, 110, 117).        Plaintiffs’ attempt to
26   characterize their breach of contract claim as a claim that seeks no damages defies the
27   very essence of a contract claim: damages. St. Paul Fire & Marine Ins. Co. v. Am.
28   Dynasty Surplus Lines Ins. Co., 101 Cal. App. 4th 1038, 1060 (2002) (“An essential




                                                 3
Case 2:20-cv-00454-ODW-RAO Document 74 Filed 06/22/20 Page 4 of 5 Page ID #:927




 1   element of a claim for breach of contract are damages resulting from the breach.”)
 2   (emphasis omitted).
 3          Furthermore, to the extent Plaintiffs’ other contract claims assert a promissory
 4   estoppel theory or seek injunctive relief, even without seeking damages, those claims
 5   similarly fall within the Tucker Act. See N. Side Lumber Co. v. Block, 753 F.2d 1482,
 6   1486 (9th Cir. 1985) (finding an impracticability claim that was not seeking damages
 7   as “concerned solely with the rights created within the contractual relationship” and
 8   therefore within the Tucker Act and “subject to its restrictions on relief”); Jablon v.
 9   United States, 657 F.2d 1064, 1070 (9th Cir. 1981) (analyzing claims under the Tucker
10   Act and holding that “the government has not waived its sovereign immunity with
11   regard to a promissory estoppel cause of action”). In fact, Plaintiffs concede that their
12   declaratory and injunctive relief claim “arises from the contract.” (Opp’n 10.)
13          Accordingly, Plaintiffs have failed to meet their burden in proving that the
14   Court has jurisdiction over its contracts claims. The Court therefore DISMISSES
15   WITH PREJUDICE Plaintiffs’ second, third, and fifth claims against Defendant
16   HUD.
17   B.     Plaintiffs’ Remaining Claim
18          Plaintiffs’ only remaining claim against Defendant HUD is an alleged violation
19   of the California Business and Professions Code. The United States has not waived
20   “its sovereign immunity to be sued under California’s Unfair Competition Law.”
21   A.C.L. Computers & Software, Inc. v. United States, No. 16-CV-01485-SK, 2017 WL
22   6060267, at *4 (N.D. Cal. Mar. 13, 2017), aff’d, 727 F. App’x 376 (9th Cir. 2018); see
23   Bonner v. Med. Bd. of California, No. 2:17-CV-00445-KJM-DB, 2018 WL 4699996,
24   at *5 (E.D. Cal. Sept. 30, 2018).
25          The Court therefore DISMISSES WITH PREJUDICE Plaintiffs’ seventh
26   claim as to Defendant HUD.
27          Furthermore, this matter was removed pursuant to 28 U.S.C. § 1442(a)(1),
28   which authorizes the removal of civil actions against United States or its agencies.




                                                 4
Case 2:20-cv-00454-ODW-RAO Document 74 Filed 06/22/20 Page 5 of 5 Page ID #:928




 1   (Notice of Removal ¶ 3, ECF No. 1.) Without HUD in this action, the Court lacks
 2   jurisdiction on this basis. Furthermore, as the remaining Defendants are non-diverse
 3   to Plaintiffs, this case lacks diversity jurisdiction or subject matter jurisdiction on any
 4   other basis. (FAC ¶ 27.) Accordingly, the Court DISMISSES as moot, Defendant
 5   Nationstar Mortgage LLC’s Motion for Judgment on the Pleadings (ECF No. 49) and
 6   REMANDS this action.
 7                                     V.   CONCLUSION
 8         For the reasons discussed above, the Court GRANTS Defendant’s Motion to
 9   Dismiss. (ECF No. 22.) As no claims remain against Defendant HUD, the Court
10   hereby DISMISSES Defendant U.S. Department of Housing and Urban
11   Development WITH PREJUDICE.
12         Furthermore, as the Court lacks subject matter jurisdiction over the matter, the
13   Court DISMISSES as moot, Defendant Nationstar Mortgage LLC’s Motion for
14   Judgment on the Pleadings (ECF No. 49) and REMANDS this action to 111 N. Hill
15   Street, Los Angeles, CA 90012.
16
17         IT IS SO ORDERED.
18
19         June 22, 2020
20                                 ____________________________________
21                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                                  5
